UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARTHUR USHERSON,                                                       :
                                                                       :
                                    Plaintiff,                         :     19-CV-6368 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BANDSHELL ARTIST MANAGEMENT,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       After reviewing Plaintiff’s response to the Court’s December 11, 2019 Order, the Court
concludes that an evidentiary hearing is warranted, if not necessary, to resolve certain factual
disputes relevant to Defendant’s motion for sanctions.

        The Court plans to conduct the evidentiary hearing as follows. Consistent with the
Court’s prior Memorandum Opinion and Order, the evidentiary hearing will be narrowly limited
to whether (and if so, when and how) the Mediator gave Liebowitz permission (1) not to appear
personally at the October 31, 2019 mediation (and to send an associate instead); and (2) for
Plaintiff himself not to appear at the mediation in person and to participate by telephone instead.
The Court will hear in-person testimony from three witnesses: Liebowitz, Newberg, and the
Mediator. The Court will treat the declarations already submitted by these witnesses as their
direct testimony and may conduct additional questioning of each witness. After any questioning
by the Court, counsel will be given an opportunity to question each witness — in the case of the
Mediator, both sides will be permitted to ask additional questions; in the case of each lawyer,
only opposing counsel will be allowed to ask additional questions.

       Unless the Court orders otherwise, the evidentiary hearing shall be held on January 8,
2020, at 9:30 a.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street,
New York, New York. Richard Liebowitz, Brad Newberg, and the Mediator must attend in
person. The parties may, but do not have to, attend in person.

       Any party objecting to the foregoing — or believing that a conference should be held to
discuss these (or any other) matters — shall submit a letter by noon on December 19, 2019.

        SO ORDERED.

Dated: December 17, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
